Exhibit 10.55




GREEN PLAINS RENEWABLE ENERGY, INC.

RESTRICTED STOCK AGREEMENT




This Restricted Stock Agreement (the “Agreement”) is made this 15th day of
October, 2008 to Edgar Seward (the “Grantee”) and evidences the grant by Green
Plains Renewable Energy, Inc., an Iowa corporation (the “Company”) of a
Restricted Stock Award (the “Award”) to the Grantee on the date hereof (the
“Date of Grant”).  By accepting the Award, the Grantee agrees to be bound in
accordance with the provisions of this Agreement.  




1.

Shares Awarded and Restrictions on Shares.  The Grantee is hereby awarded the
following number of shares (the “Restricted Shares”) of the Company’s Common
Stock (“Common Stock”), $.001 par value, subject to forfeiture and to the
restriction on the rights of sale and transfer set forth in this document, the
provisions of which are hereby incorporated in this document by reference:




Number of Restricted Shares:

25,000




This award is not effective unless signed by Employee and received by the
Company’s Chief Financial Officer within thirty (30) days following the Date of
Grant.  The term “Restricted Shares” shall include all shares of Green Plains
Common Stock issued in respect to the Restricted Shares which result from stock
splits, stock dividends, division of shares, or other capital structure changes.




2.

Sale or Transfer Restrictions.  All Restricted Shares shall be held by the
Grantee without the rights of sale or transfer, and are subject to forfeiture as
provided in paragraph 3, below, until the dates shown on the schedule below,
when such restrictions shall lapse.  The award shall become fully vested and all
restrictions shall lapse according to the schedule shown below:




Number of Shares

Vesting Date

6,250

October 15, 2008

6,250

October 15, 2009

6,250

October 15, 2010

6,250

October 15, 2011




3.

Employment Requirement.  In the event of Grantee’s Termination of Service prior
to any date specified in Paragraph 2, above, the Restricted Shares for which
restrictions shall not have lapsed will be forfeited by the Grantee and become
the property of the Company.




4.

Sale or Transfer Restrictions.  The Restricted Shares shall be owned by the
Grantee without the rights of sale or transfer and subject to forfeiture as
provided in Paragraph 3 until the date shown above when such restrictions shall
lapse.




5.

Shares of Record.  The Company will cause the number of awarded shares to be
recorded in book entry format in the name of the Grantee on the shareholder
records of the Company.  No certificate or certificates evidencing the
Restricted Shares will be issued in the name of the Grantee until such time as
the restrictions shall lapse.  By execution of this agreement and the acceptance
of the Restricted Shares, Grantee authorizes the Company to cause the
cancellation of the Restricted Shares in the event of forfeiture.  If requested
by Company the Grantee will deliver to the Company a stock power, executed in
blank, covering the Restricted Shares.  When the prohibited sale and transfer
restrictions lapse under Paragraph 2 with respect to the Restricted Shares,
provided the Restricted Shares have not been forfeited under Paragraph 3, the
Company shall deliver to the Grantee a stock certificate for the number of
Restricted Shares reduced by the number of shares of Common Stock having a value
equal to the amount required pursuant to Paragraph 7 to be withheld for taxes
upon the lapse of restrictions.  




6.

Voting and Other Rights of Restricted Shares.  Upon the book entry in the
records of the Registrar representing the Restricted Shares, the Grantee shall
have all of the rights of a stockholder of the Company, including the right to
receive dividends (excluding stock dividends during the restriction period) and
to vote the Restricted Shares until such shares may have been forfeited to the
Company as provided in Paragraph 3.





--------------------------------------------------------------------------------

7.

Taxes.  The Grantee will be solely responsible for any federal, state, local or
payroll taxes imposed in connection with the granting of the Restricted Stock or
the delivery of the shares pursuant thereto, and the Grantee authorizes the
Company or any Subsidiary to pay any withholding for taxes which the Company or
any Subsidiary deems necessary or proper in connection therewith.  




The Company shall satisfy the withholding requirements by withholding shares
having a value equal to the amount required to be withheld with such value based
on the last sale price of the Common Stock reported by NASDAQ on the date the
amount of tax to be withheld is to be determined.  To determine the number of
shares to be withheld, the Common Stock shall be valued at its per share closing
price each date the restrictions lapse pursuant to Paragraph 2, and the
withholding rates used shall be 35% federal income tax, 8.98% State of Iowa
income tax; 6.20% Social Security tax (up to the taxable wage base for the year
the restrictions lapse ($102,000 for 2008)); and 1.45% Medicare tax.  The
Company shall pay the dollar value of the withheld shares as withholding to
applicable tax authorities.




8.

Beneficiary.  The Grantee may designate a beneficiary or beneficiaries and may
change such designation from time to time by filing a written designation
thereof with the Secretary of the Company.  No such designation shall be
effective unless received prior to the death of the Grantee.  In the absence of
such designation or if the beneficiary so designated shall not survive the
Grantee, the certificate or certificates shall be delivered to the estate of the
Grantee.




9.

Changes in Circumstances.  It is expressly understood and agreed that the
Grantee assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the market value of the
Restricted Shares after the date hereof.




10.

Committee Authority.  Any questions concerning the interpretation of this Award
Agreement or the Plan, and any controversy which arises under this Award
Agreement or the Plan shall be settled by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) in its sole
discretion.  All determinations and decisions of the Compensation Committee
shall be final, conclusive, and binding on all persons, and shall be given the
maximum deference permitted by law.




11.

Governing Law.  Where applicable, the provisions of this Award Agreement shall
be governed by the contract law of the State of Iowa.




To confirm the foregoing, please sign and return one copy of this Award
Agreement immediately.




By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of
this Award Agreement.  




/s/ Wayne Hoovestol, CEO

 

October 15, 2008

Green Plains Renewable Energy, Inc.

 

Date

 

 

 

/s/ Edgar Seward

 

October 15, 2008

Edgar Seward

 

Date




The undersigned Grantee hereby designates ___________________________ as
beneficiary which designation shall continue until a written change of
designation of beneficiary shall have been filed with the Secretary of the
Company.




 

 

 

Edgar Seward

 

Date




RETURN THIS FORM TO Jerry Peters, Chief Financial Officer, Green Plains
Renewable Energy, Inc., 9420 Underwood Ave., Suite 100, Omaha, NE 68114.





2


